DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Response to Amendments
The amendments filed on 10/22/2021 have been entered.  Claims 1-2, 7, 9, 12, and 14-15 have been amended.  New claims 19 and 20 have been added.  The amendment to claim 12 is sufficient to overcome the prior rejection under 35 U.S.C. 112(a) (Written Description); therefore, the rejection of claim 12 has been withdrawn.  Claims 1-20 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 under 35 U.S.C. 102(a)(1) by Hawkins et al. (US 20080119790 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicants arguments with respect to claim 9 under 35 U.S.C. 102(a)(1) by Pananen (US 20170340811 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a septum of the on-body pump device” in Line 8.  It is unclear if this feature is the same or different from the feature “a septum of the on-body pump device” recited in claim 14 upon which claim 15 depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanigan et al. (US 20150157537 A1).

Regarding claim 1, Lanigan teaches:
A system (i.e., a fluid delivery system, see p. [0038], infusion pump assembly: 800, see FIG. 32), comprising: an on-body pump device (see FIG. 48, disposable housing assembly: 804) comprising a reservoir (reservoir: 908, not shown) and a fluid pathway (i.e., via septum of disposable housing assembly 804; see p. [0552] discussing fluid pathway from vial to reservoir 908), wherein the reservoir (908) is configured to hold fluid (see p. [0531] discussing reservoir 908 can receive an infusible fluid, necessarily be engaged with disposable housing assembly 804 in order for double ended needle assembly 1118 to provide a fluid pathway from vial to reservoir 908), is configured to: receive (see FIG. 71, via filling aid assembly 1116) a prefilled cartridge containing a liquid drug (i.e., a vial, not shown; see p. [0552]); expel (see FIG. 71, via double ended needle assembly: 1118) the liquid drug from the prefilled cartridge (i.e., a vial, not shown; see p. [0552]), and deliver (see FIG. 71, via double ended needle assembly 1118’s second needle end: 1122) the liquid drug to the reservoir (908) of the on-body pump device (804) via the fluid pathway (see p. [0552] discussing flow of liquid drug from vial to reservoir 908 via septum of disposable housing assembly 804).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1) in view of Lanigan et al. (US 20150157537 A1).

Regarding claim 1, Hawkins teaches (see FIG. 1):
A system (see FIG. 1, system: 100; see also FIG. 4, system: 300, respectively), comprising: an on-body pump device (see FIG. 1, infusion device: 110; see also FIG. 2, infusion device: 210) comprising a reservoir (see FIG. 1, reservoir: 112) and a fluid pathway (see FIG. 1, first conduit: 136; see also FIG. 4, first conduit: 336), wherein the reservoir (112) is configured to hold fluid (see p. [0004]); and a secondary unit (see FIG. 1, filler: 130: see also FIG. 5, filler: 330) removably coupled to the on-body pump device (110, 210) (see p. [0004]), wherein the secondary unit (130, 330), while coupled to the on-body pump device (110, 210) (see p. [0006]), is configured to: receive a prefilled cartridge (see FIG. 1, vial: 132) containing a liquid drug (“The filler 130 is adapted to receive a vial 132 of the liquid [medicament] 133,” see p. [0029]); expel the liquid drug from the 
However, Hawkins does not explicitly disclose: the secondary unit, while coupled to the on-body pump device that is attached to skin of a user […].  Lanigan, in a similar field of endeavor, teaches a system (i.e., a fluid delivery system, see p. [0038], infusion pump assembly: 800, see FIG. 32) comprising an on-body pump device (see FIG. 48, disposable housing assembly: 804) comprising a reservoir (reservoir: 908, not shown) and a fluid pathway (i.e., via septum of disposable housing assembly 804; see p. [0552] discussing fluid pathway from vial to reservoir 908), wherein the reservoir (908) is configured to hold fluid (see p. [0531] discussing reservoir 908 can receive an infusible fluid, e.g., insulin); and a secondary unit (see FIG. 66, vial fill adapter: 1100) removably coupled to the on-body pump device (804) (“vial fill adapter 1100 may be releasably engaged with disposable housing assembly 804,” see p. [0548]), wherein the secondary unit (1100), while coupled to the on-body pump device (804) that is attached to skin of a user (“infusion pump assembly 100 may be worn on the skin of a user with the use of adhesive patch 144,” see p. [0314]; see also p. [0516] discussing infusion pump assembly 800 is similar to infusion pump assembly 100; see also p. [0552] -- vial fill adapter 1100 must necessarily be engaged with disposable housing assembly 804 in order for double ended needle assembly 1118 to provide a fluid pathway from vial to reservoir 908), is configured to: receive (see FIG. 71, via filling aid assembly 1116) a prefilled cartridge containing a liquid drug (i.e., a vial, not shown; see p. [0552]); expel (see FIG. 71, via 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hawkins to incorporate the teachings of Lanigan by allowing the secondary unit of Hawkins to receive a prefilled cartridge containing a liquid drug, expel the liquid drug from the prefilled cartridge, and deliver the liquid drug to the reservoir of the on-body pump device via the fluid pathway while coupled to the on-body pump device that is already attached to the skin of a user.  This modification could be achieved by reorienting the secondary unit taught by Hawkins so that it may access the fill septum of the on-body pump device taught by Hawkins when the on-body pump device is already adhered to the skin of the patient.  This configuration would be beneficial because it would prevent interruptions of medicament delivery to the patient when the reservoir of the on-body pump device needs to be refilled via the secondary unit (see Lanigan p. [0304] discussing reservoir may be configured to be filled a plurality of times—as fluid level reaches a low point, user is alerted to refill the reservoir by establishing a fluid pathway between a filling device and a septum sealing the reservoir; see also FIG. 5A).


Regarding claim 2, Hawkins teaches:
The system (300) of claim 1, wherein the on-body pump device (210) further comprises a needle (see FIG. 9, cannula: 224 and needle: 225) and a needle insertion mechanism (see FIG. 10, cannula driver: 360), wherein: the needle (224, 225) is coupled to the fluid pathway (336), (see FIG. 1 for schematic diagram; cannula/needle assembly 124 is coupled to first conduit 136 via filling port septum 126 and reservoir 112), and the needle insertion mechanism (360) is operable to insert the needle (224, 225) into the skin of a user to enable delivery of the liquid drug (see p. [0039]).

Regarding claim 3, Hawkins teaches (see FIG. 4):
The system (300) of claim 2, further comprising: a first interlock (interlock: 340) operable to prevent operation of the needle insertion mechanism (360) until the reservoir (112) is filled with a desired volume of the liquid drug (see p. [0034]).

Regarding claim 5, Hawkins teaches (see FIG. 5):
The system (300) of claim 1, wherein the secondary unit (330) further comprises: an opening (cavity: 332) configured to receive the prefilled cartridge (132) (see p. [0033]), the opening (332) having: a cartridge stop (stop: 337) configured to contact a movable plunger (sealing membrane: 137) of the prefilled cartridge (132), and a fill needle (end of first conduit: 
The Examiner is interpreting the sealing membrane (137) of the vial (132) to be         movable because the sealing membrane is connected to the vial, as shown in FIG. 5, and the vial, along with the sealing membrane, are advanced together into cavity (332) to be pierced by the end (347) of the first conduit (336), see p. [0035].

Regarding claim 6, Hawkins teaches:
The system (300) of claim 1, wherein the on-body pump device (210) further comprises: an introducing needle device (see FIG. 8, cannula/needle assembly: 324) operable to insert a needle (224, 225) coupled to the reservoir (112) (see FIG. 1 for schematic diagram; cannula/needle assembly 124 is coupled to first conduit 136 via filling port septum 126 and reservoir 112) into skin of a user (see p. [0039]).

Regarding claim 20, Hawkins teaches:
The system (300) of claim 1, wherein the secondary unit (330) further comprises:
a needle insertion mechanism (see FIG. 10, cannula driver: 360) configured to actuate an introducing needle (see FIG. 9, cannula/needle assembly: 324) of the on-body pump device (210) (see p. [0038-0039]).

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1) in view of Lanigan et al. (US 20150157537 A1).

Regarding claim 14, Hawkins teaches:
A secondary unit (see FIG. 5, filler device: 330), comprising: an opening (see FIG. 5, cavity: 332) configured to receive a prefilled cartridge (see FIG. 5, vial: 132) containing a liquid drug (see p. [0033]), wherein a fill needle (see FIG. 5, end of first conduit: 347) and a cartridge stop (see FIG. 5, stop: 337) are within the opening (332) (see FIG. 5); and a needle insertion mechanism (see FIG. 6, cannula driver: 360) configured to actuate an introducing needle (see FIG. 8, cannula/needle assembly: 324) of an on-body pump device (see FIG. 8, infusion device: 210) (see p. [0039]), wherein the fill needle (347) is configured to pierce a septum (see FIG. 2, filling port septum: 226) of the on-body pump device (210) to deliver the liquid drug to the on-body pump device (210) (see p. [0033]).
	However, Hawkins does not explicitly disclose: wherein the fill needle is configured to pierce a septum of the on-body pump device to deliver the liquid drug to the on-body pump device while the on-body device is attached to skin of a user.  Lanigan, in a similar field of endeavor, teaches a system (i.e., a fluid delivery system, see p. [0038], infusion pump assembly: 800, see FIG. 32) including an on-body pump device (see FIG. 68, disposable housing assembly: 804) and a secondary unit (see FIG. 71, vial fill adapter: 1100) comprising a fill needle (see FIG. 71, double ended needle assembly: 1118), wherein the fill needle (1118) is configured to pierce a septum of the on-body pump device necessarily be engaged with disposable housing assembly 804 in order for double ended needle assembly 1118 to provide a fluid pathway from vial to reservoir 908).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hawkins by incorporating the teachings of Lanigan by reorienting the secondary unit taught by Hawkins so that it may access the fill septum of the on-body pump device taught by Hawkins when the on-body pump device is already adhered to the skin of the patient, as taught by Lanigan.  This configuration would be beneficial because it would prevent interruptions of medicament delivery to the patient when the reservoir of the on-body pump device needs to be refilled via the secondary unit (see Lanigan p. [0304] discussing reservoir may be configured to be filled a plurality of times—as fluid level reaches a low point, user is alerted to refill the reservoir by establishing a fluid pathway between a filling device and a septum sealing the reservoir; see also FIG. 5A).

Regarding claim 15, Hawkins teaches (see FIG. 8):
The secondary unit (330) of claim 14, wherein the needle insertion mechanism (360) comprises: an insertion mechanism button (actuator button: 370) at a surface of the secondary unit (330), wherein the insertion 

Regarding claim 16, Hawkins teaches:
The secondary unit (330) of claim 14, further comprising: a variable fill mechanism (see FIG. 5, comprising first conduit: 336 and second conduit: 338) coupled to the opening (332) (see FIG. 5, first conduit 336 and second conduit 338 extend through cartridge stop 337 and are thereby coupled to cavity 332) and operable to extract a volume of the liquid drug from a prefilled cartridge (132) inserted in the opening (332) (see p. [0033] discussing how first conduit 336 serves to provide fluid communication between vial 132 and the reservoir, and second conduit 338 provides fluid communication between the pump 335 and the vial 132), wherein the volume is variable based on a volume setting mechanism (see FIG. 4, comprising arm: 341 and pump: 335) (see p. [0037] discussing how quantity of liquid medicament filled depends upon the length of travel of the arm 341 and hence the amount of air pumped into the vial 132 by the pump 335).

Regarding claim 18, Hawkins teaches:
The secondary unit (330) of claim 14, further comprising: a release button (see FIG. 8, actuator button: 370) that enables the secondary unit (330) to be removed from the on-body pump device (210).
Using the broadest reasonable interpretation of the functional language of the claim, the Examiner notes that the actuator button (370) of Hawkins does, in fact, enable the secondary unit (330) to be removed from the on-body pump device (210), albeit over a series of steps.  Hawkins teaches that the depression of actuator button (370) releases first spring (362) to drive the cannula/needle assembly (324) beneath the patient’s skin (140), thereby also triggering the release of second spring (366) to withdraw the needle (225) from the cannula (224), leaving only cannula (224) left in its deployed position beneath the patient’s skin (140), wherein the service device (300) may then, in a next step, be removed from the infusion device (210) (see p. [0040-0043] and FIG. 9-11).

Regarding claim 19, Hawkins teaches:
The secondary unit (330) of claim 14, further comprising:
a settings dial (see FIG. 7, arm: 341) configured to set or adjust an amount of the liquid drug for delivery into the on-body pump device (210) (“The quantity of liquid [medicament] filled depends upon the length of travel of the arm 341 and hence the amount of air pumped into the vial 132 by the pump 335” see p. [0037]).
Absent a definition for the term “dial” in the disclosure, the Examiner is interpreting “dial” to mean, “a device that may be operated to make electrical connections or to .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1) in view of Lanigan et al. (US 20150157537 A1), as applied to claim 1 above, and further in view of Lambert (US 20180008767 A1) and Pananen et al. (US 20170340811 A1).

Regarding claim 4, the combined device of Hawkins and Lanigan teaches the claimed invention substantially as claimed, as set forth above in claim 1.  However, Hawkins in view of Lanigan does not explicitly disclose that the secondary unit further comprises: a first dial operable to select a basal rate for delivery of a basal dosage of the liquid drug; and a second dial operable to select a bolus increment for delivery of a bolus dosage of the liquid drug.
Lambert, in a similar field of endeavor, teaches a device for controlling the rate of infusion of fluids during infusion therapy (see Abstract), comprising a flow regulator dial (see FIG. 1, variable flow control device: 100) that is operable to select a flow rate for delivery of a liquid drug (see p. [0061]).  Lambert teaches the design of the flow control device “optimizes flow rate and functionality, safety, and ergonomics in applications such as those that can be used with non-electric pumps,” see p. [0017].


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Hawkins and Lanigan to first incorporate the teachings of Lambert by including a flow regulator dial operable to select a flow rate for delivery of a liquid drug on the secondary unit of the on-body pump device, for the purpose of optimizing the flow rate, functionality, safety, and ergonomics of the fluid infusion system (see Lambert, p. [0017]).  Additionally, it would have been obvious to one of ordinary skill in the art to have modified the combined device of Hawkins, Lanigan, and Lambert to further incorporate the teachings of Pananen by: combining a second prefilled cartridge and a second reservoir to the secondary unit taught by Hawkins, using methods known in the art, so that one prefilled cartridge can contain basal insulin while the other contains bolus insulin; and by duplicating the dial (Lambert, variable flow control device: 100) in order to have a first dial operable to select a basal rate for delivery of a basal dosage of the liquid drug and a second dial operable to select a bolus increment for delivery of a bolus dosage of the liquid drug, for the purpose of providing more than one type of medicament to the patient multiple times throughout a day, if needed (Pananen, p. [0003-0008]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1) in view of Lanigan et al. (US 20150157537 A1), as applied to claim 1 above, and further in view of Pananen et al. (US 20170340811 A1).

Regarding claims 7-8, the combined device of Hawkins and Lanigan teaches the claimed invention substantially as claimed, as set forth above in claim 1.  Hawkins teaches a secondary unit (330) that further comprises: a first opening (332) configured to receive a first prefilled cartridge (132), wherein the first opening (332) includes a first fill needle (347).  Hawkins further teaches a first reservoir compartment (112) that is fluidly coupled to the first fill needle (347) within the first opening (332), see claims 5 and 6 above.  However, neither Hawkins, nor Hawkins in view of Lanigan, explicitly disclose: a second opening configured to receive a second prefilled cartridge, wherein the second opening includes a second fill needle, nor does Hawkins explicitly disclose: a second reservoir compartment fluidly coupled to the second fill needle within the second opening.
Pananen, in the same field of endeavor, teaches a mechanical injection pump that overcomes disadvantages of prior diabetes injection devices by providing two reservoirs for containing more than one type of medicament, i.e. bolus and basal insulin, that can be delivered to the patient multiple times throughout the day, if needed.  Prior devices, like insulin pens, typically require the use of two different insulin types for bolus and basal therapy, see [p.0003-0008].  Pananen’s mechanical injection pump comprises: a first opening (see FIG. 2B, first reservoir space, member 250) configured to receive a first prefilled cartridge (see FIG. 2B, first fluid reservoir, member 229); and a second opening 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Hawkins and Lanigan to incorporate the teachings of Pananen in order to combine a known element (a second opening, taught by Pananen, the second opening configured to receive a second prefilled cartridge, and wherein the second opening includes a second fill needle that is fluidly coupled to a second reservoir compartment within the on-body pump device), with the secondary unit taught by Hawkins using known methods, since it has been held that the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their MPEP § 2143, subsection I.A.  Additionally, Pananen teaches utilizing an insulin pump to continuously deliver both basal and bolus insulin types is advantageous, instead of multiple daily injections utilizing injection pens that hold each type of insulin separately, which can lead the user to suffer adverse effects, such as bruising at the injection site (see Pananen, p. [0006]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (US 20170340811 A1) in view of Du Bois (US 2911008 A).

Regarding claim 9, Pananen teaches (see FIG. 5):
An on-body pump device, comprising: a first reservoir (first fluid chamber: 522) configured to hold a first fluid, see [p.0041]; a second reservoir (second fluid chamber: 532) configured to hold a second fluid, see [p.0041]; a first pump mechanism (first button drive: 524, and first piston: 527) fluidly coupled to the first reservoir (522), the first pump mechanism (524, 527) operable to pump the first fluid from the first reservoir (522) (“The force by the user on the first button drive [524] advances the first piston [527] a first predetermined distance into the first fluid chamber [522] to drive the predetermined volume of the first fluid out of the common outlet 546,” see [p.0042]); a second pump mechanism (second button drive: 534, and second piston: 537) fluidly coupled to the second reservoir (532), the second pump mechanism (534, 537) operable to pump the second fluid from the second reservoir (532) (“The force by the user on the second 
The Examiner is interpreting the first outlet check valve (528) as an “inner” valve because it is housed within the pump body (510) of the device (see FIG. 5).  The Examiner is interpreting the second outlet check valve (538) as an “outer” valve because it controls fluid flow “out” of the second fluid chamber (532) (see p. [0041] “The second fluid system operable to deliver the first fluid at a variable flow rate.
Du Bois, in a similar field of endeavor, teaches a flow regulator valve (i.e., a fluid flow restriction device, see Col. 1, Line 71 – Col. 2, Line 7) that includes: a first flow channel (see FIG. 5, inlet passage: 56a) and a second flow channel (see FIG. 5, inlet passage: 56b), an inner valve (see FIG. 5, groove: 62a) coupled to the first flow channel (56a) operable to deliver a first fluid at a variable flow rate (see Col. 6, Lines 45-62 discussing the restriction device knob may be rotated to change the ratio of restriction between the outlet port and the inlet ports, thereby creating more or less sealing connection between seal rings 60a and 60b and their respective grooves 62, 62a—this necessarily creates a variable flow rate), and an outer valve (see FIG. 5, groove: 62) coupled to the second flow channel (56b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pananen by incorporating the teachings of Du Bois by substituting the flow regulator valve (including first fluid delivery path: 526 and second fluid delivery path: 536 in combination with common connecter: 540) taught by Pananen with the flow regulator valve taught by Du Bois, wherein the first flow channel of the flow regulator valve would be fluidly coupled to the first pump mechanism and the second flow channel of the flow regulator valve would be fluidly coupled to the second pump mechanism of Pananen, for the purpose of allowing the user to set a desired flow rate for either medicament provided in the on-body pump 

Regarding claim 13, Pananen in view of Du Bois discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, this particular embodiment of Pananen (shown in FIG. 5) does not explicitly disclose: a septum for receiving a secondary unit, the septum configured to enable delivery of the first fluid and the second fluid to the first reservoir and second reservoir, respectively.
However, in another embodiment, Pananen teaches (see FIG. 2B): a septum (member 254) for receiving a secondary unit (i.e., first and second fluid reservoirs 229, 239, removably disposed in first and second reservoir spaces, 250 and 260, respectively), the septum (254) configured to enable delivery of the first fluid and the second fluid to the first reservoir (222) and second reservoir (232), respectively, see [p.0034].  The Examiner notes that the embodiment shown in FIG. 2B shows the same feature of a septum configured to enable delivery of a first and second fluid to first and second reservoirs, respectively, in the embodiment shown in FIG. 5.  The only difference between the two embodiments is the method of pump activation, see p. [0027] and p. [0039], which does not affect the delivery of the first and second fluids to the first and second reservoirs, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Pananen Boston Scientific v. Cordis Fed. Cir. 2009.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen (US 20170340811 A1) and Du Bois (US 2911008 A), as applied to claim 9 above, and further in view of Chow et al. (US 20060253088 A1).

Regarding claims 10 and 11, the combined device of Pananen and Du Bois discloses the claimed invention substantially as claimed, as set forth above in claim 9.  Pananen teaches (see FIG. 5) a flow regulator valve (including first fluid delivery path: 526 and second fluid delivery path: 536 in combination with common connecter: 540), comprising a first flow channel (542), fluidly coupled to a first reservoir (522) via first fluid delivery path (526), a second flow channel (544), fluidly coupled to a second reservoir (532) via second fluid delivery path (536), and a common outlet (546).  Pananen also teaches the common outlet can be a cannula or hollow needle, or it can be attached to  the cannula is a multi-lumen cannula, comprising a first port configured to deliver the first fluid from the first reservoir and a second port configured to deliver the second fluid from the second reservoir, nor does Pananen explicitly disclose the first flow channel of the flow regulator valve is fluidly coupled to the first port of the multi-lumen cannula, and the second flow channel of the flow regulator valve is fluidly coupled to the second port of the multi-lumen cannula.
Chow, in the same field of endeavor, teaches a multi-lumen cannula (see FIG. 12A, member 202) comprising a first port (see FIG. 12A, member 282, fluidly coupled to first lumen 204) and a second port (see FIG. 12A, member 284, fluidly coupled to second lumen 206) configured to deliver one or more agents to an injection site, see [p.0052].  Chow teaches an apparatus that is configured to allow multiple needles to inject one or more agents to a treatment site, wherein the two or more needles can be guided to relatively the same spot for injection, and wherein the agents are kept separately until injected at the treatment site.  This allows the apparatus to provide one delivery path to deliver multiple injections, with only one puncture of the patient’s skin being necessary, thus minimizing injury or damages to the injection site, see [p.0033].
By substituting the common outlet taught by Pananen with the multi-lumen cannula taught by Chow, the modified device of Pananen would allow the first flow channel (Pananen: 142) of the flow regulator valve (Pananen: 140) to be fluidly coupled to the first port (Chow: 282) of the multi-lumen cannula (Chow: 202) by methods known in the art, wherein the first flow channel of the flow regulator valve is fluidly coupled to a first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pananen to incorporate the teachings of Chow in order to substitute a common outlet, such as a cannula or hollow needle, with a multi-lumen cannula, since it has been held that the simple substitution of one known element (a common outlet) for another known element (a multi-lumen cannula) would yield the same predictable results (delivering fluid from a first and second reservoir to a patient). See Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) and MPEP § 2143, subsection I.B.  Additionally, the modified device of Pananen and Chow would allow a single delivery channel to deliver different medicaments from the first and second reservoirs taught by Pananen to the patient via separate lumens of the cannula, allowing the device to only create one puncture into the skin of the patient, thus minimizing injury or damage to the injection site (see Chow, p. [0033]).

Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
nd, 2021 could either not be found or was not suggested in the prior art of record.  With respect to claim 12, the prior art of record does not teach or otherwise render obvious at the effective filing date of the invention the feature of: “the flow regulator valve further comprises: a gear system configured to independently set a first flow rate of the first fluid from the first pump mechanism relative to a second flow rate of the second fluid from the second pump mechanism,” as recited in claim 12, in combination with the other elements recited in claims 9 and 10.
The closest relevant prior art references for claim 12 are Pananen et al. (US 20170340811 A1) and Du Bois (US 2911008 A), which teach the claimed invention substantially as claimed, as set forth above in independent claim 9.  However, neither Pananen nor Du Bois teach the features discussed above as recited in dependent claim 12, and it would not have been obvious to modify Pananen and Du Bois further to reach the claimed invention because the feature of a “gear system” for accomplishing the claimed limitations could not be found elsewhere.
The subject matter of claim 17 submitted on May 25th, 2021 could either not be found or was not suggested in the prior art of record.  With respect to claim 17, the prior art of record does not teach or otherwise render obvious at the effective filing date of the invention the feature of: “the variable fill mechanism further comprises: a visual indicator movable along a volume scale shown on a visual amount indicator component; a gear operable to move the visual indicator to a desired volume of the liquid drug relative to the visual amount indicator component; a needle operable to pierce a plunger within the prefilled cartridge to extract a volume of the liquid drug from a prefilled cartridge; a variable fill rod operable to move as the prefilled cartridge is inserted in the opening; a travel pin operable to engage the plunger and move as the prefilled cartridge is inserted in the opening, the travel pin configured to travel until intersecting with a travel stop having an inclined plane; an indicator rod configured to show an amount of the desired volume of the liquid drug on the visual amount indicator component that has been output from the prefilled cartridge, wherein the indicator rod is contacted by the travel pin which pushes the indicator rod in a path indicating the amount of the desired volume; and a spring-loaded component operable to prevent the indicator rod from returning to a prior position,” as recited in claim 17, in combination with the other elements recited in claims 14 and 16.
The closest relevant prior art references are Lanigan et al. (US 20150157537 A1) and Hawkins et al. (US 20080119790 A1), which teach the claimed invention substantially as claimed, as set forth above in independent claim 14.  However, neither Lanigan nor Hawkins teach the features discussed above as recited in dependent claim 17, and it would not have been obvious to modify Lanigan and Hawkins further to reach the claimed invention because the combined features of a “visual indicator”, a “gear operable to move the visual indicator to a desired volume”, a “variable fill rod”, a “travel pin”, an “indicator rod”, and a “spring-loaded component” essential for accomplishing the claimed limitations could not be found elsewhere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783